Three actions of ejectment were tried together. Plaintiff, owner of the properties in 1927, entered into written agreements leasing the same to Olga W. Erickson for a term of three years, with option to purchase at the expiration of the term. Olga W. Erickson is dead, and the administratrix of her estate contends that, by action of the parties, the premises were being purchased under land contract. Plaintiff presented a claim against the estate of Olga W. Erickson for rent amounting to $3,305, and it was allowed.
The circuit judge held that the three leases merely gave Olga W. Erickson the option to purchase the premises within three years, and provided that no right of property vested in Olga W. Erickson; that she was only a tenant and the evidence did not establish the fact that Olga W. Erickson ever exercised the option and elected to purchase.
Defendants contend that the testimony of plaintiff relative to matters equally within the knowledge of the deceased was inadmissible.* We need but say that the court so held.
Defendant administratrix wanted the court to adjudge the claim for rent to be a payment under the option. The court held that matter settled by allowance of the claim for rent. Thereupon defendant administratrix wanted the cases transferred to the equity side of the court and have the answer considered as one asking for specific performance of the option. Defendant administratrix offered no proofs, except rental receipts which were not questioned.
There was no evidence tending to show that the deceased ever elected to purchase under the option and it would be futile to transfer the cases to equity. *Page 576 
There was no error in entering three judgments with costs in each.
We find no merit in any of the questions raised and the judgments are affirmed, with costs.
FEAD, C.J., and NORTH BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred.
* See 3 Comp. Laws 1929, § 14219. — REPORTER.